Citation Nr: 0904468	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for naso-pharyngeal 
carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied the benefit sought on 
appeal.

This matter was remanded by the Board in July 2008 in order 
to secure a VA medical opinion.

In December 2008, the Board received additional evidence 
consisting of treatment records. In February 2009, the 
Veteran through his local representative waived consideration 
by the RO of the newly-submitted medical records. 38 C.F.R. § 
20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicides.

2.  Naso-pharyngeal carcinoma was not incurred in or 
aggravated by active military service. 






CONCLUSION OF LAW

Naso-pharyngeal carcinoma, to include exposure to herbicides, 
was not incurred in or aggravated by active military service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in July 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide. Additionally, an August 2008 letter informed the 
Veteran of how the RO assigns disability ratings and 
effective dates if a claim for an increased rating or service 
connection is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, and lay statements are associated with the claims 
file. The Veteran was not afforded a VA examination. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claim

The Veteran contends that his naso-pharyngeal carcinoma is 
related to service due to exposure to Agent Orange.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116. Regulations issued pursuant 
thereto previously provided that, if a Veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the Veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide. See 
McCartt v. West, 12 Vet. App. 164 (1999). Those regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents. The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001) was enacted. Among other things, the VEBEA 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure; 
added type II diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001); and provided a 
presumption of exposure to herbicides for all Veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
United States Court of Appeals for Veterans Claims holding in 
McCartt, supra). These statutory provisions became effective 
on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6). Second, the Veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e). See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The competent evidence of record indicates that the Veteran 
had active service in the Republic of Vietnam. Naso-
pharyngeal carcinoma is not subject to presumption of service 
incurrence due to Agent Orange exposure; therefore, the 
Veteran is not entitled to a presumption that his claimed 
disorder is related to exposure to herbicide agents used in 
Vietnam. As a matter of law, the Veteran cannot receive the 
benefit of a presumption that his claimed condition was 
caused by his exposure to Agent Orange or other herbicidal 
agent. See 38 C.F.R. §§ 3.307, 3.309(e).

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection. In other words, the fact that the Veteran does 
not meet the requirements of 38 C.F.R. § 3.309 does not in 
and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). The Board will now 
assess the Veteran's claim on a direct basis.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309. In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

The Veteran's service treatment records are devoid of 
evidence of any complaints, treatment, or diagnosis of naso-
pharyngeal carcinoma.

In an April 2005 letter, Dr. GFZ stated the Veteran was 
undergoing chemotherapy and radiation therapy for naso-
pharyngeal carcinoma. Dr. GFZ stated it was as likely as not 
that the naso-pharyngeal carcinoma was a primary cancer and 
did not develop from a different cancer that the Veteran 
already had. Dr. GFZ further stated that it was as likely as 
not that Agent Orange caused the disease and there was no 
medical evidence to show conclusively that the Veteran's 
carcinoma was not caused by exposure to Agent Orange or other 
herbicides. Dr. GFZ opined there was sufficient evidence to 
support a finding that it was possible, if not probable, that 
the Veteran's malignant carcinoma was related to herbicide 
exposure during military service.

In July 2005, the Veteran underwent a VA examination for 
diabetes mellitus and was noted to have a January 2005 
diagnosis of naso-pharyngeal cancer, which the examiner 
stated was not a carcinoma secondary to exposure to Agent 
Orange.

In an August 2008 VA medical opinion, the examiner stated the 
Veteran had as likely as not a primary naso-pharyngeal 
carcinoma that was less likely than not to be associated with 
use of Agent Orange and other herbicide exposure in service. 
The examiner stated that he reviewed the Veterans and Agent 
Orange Update 2006 (Update 2006) on nasal, oral and 
pharyngeal cancers, which indicated that there was no 
statistically significant association between the presumed 
exposure to dioxin and other herbicides and the development 
of the Veteran's cancer. The examiner noted Update 2006 
concluded there was inadequate or insufficient evidence to 
determine whether there was an association between exposure 
to the compounds of interest and oral, nasal, or pharyngeal 
cancers. 

The two medical opinions which weigh against the Veteran's 
claim contain statements which state the likelihood of a 
relationship between naso-pharyngeal carcinoma and Agent 
Orange exposure. Conversely, the one medical opinion which 
weighs in favor of the Veteran's claim states only that it 
was "possible," if not "probable," the Veteran's naso-
pharyngeal carcinoma was due to exposure to Agent Orange. 

The Board finds that the latter opinion is expressed in 
speculative terms, which are of diminished probative value, 
especially when measured against the opinions which are 
against the claim. 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility. See Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); See also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the Veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).
In particular, the August 2008 VA medical opinion provided 
the specific basis of the opinion rendered, as opposed to the 
opinion of Dr. GFZ, who provided no medical rationale to 
support the proffered linkage. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); Mariano v. Principi, 17 Vet. App. 
305, 317 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value."); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993)(Observing that a specialist's opinion as 
to a medical matter outside of his or her specialty to be 
given little weight).   

Additionally, in support of his claim, the Veteran references 
an April 2008 Board decision which granted service connection 
on a direct basis for naso-pharyngeal carcinoma. However, as 
the Veteran concedes through his representative, the April 
2008 Board decision has no precedential value to the present 
inquiry. 

Pursuant to 38 C.F.R. § 20.1303 (2008), decisions of the 
Board are considered nonprecedential in nature. Each case is 
decided on the basis of the individual facts in light of the 
applicable law and regulations. Apart from the lack of 
precedential value, because different medical and other 
evidence in the case of another Veteran may have resulted in 
the grant of service connection, the prior Board decision 
does not compel the conclusion that the facts in this case 
call for the grant of service connection. Therefore, while 
the Board has considered the decision submitted by the 
Veteran, it is not binding and does not control the outcome 
of this appeal; rather, the facts of this particular case 
must be the determining factor.

Moreover, the facts that are facially apparent in the text of 
the April 2008 Board decision are substantially different 
than in the current appeal before the Board. (See February 
2005 Oncology consultation of Dr. GFZ and printout of April 
2008 Board decision (Decision) at pages 6 and 10).   

In the April 2008 Board decision, two VA examiners, including 
a VA Oncology Chief, opined it was more likely than not that 
the Veteran's exposure to Agent Orange and dioxins stemming 
from his military service in Vietnam was a proximal cause of 
his naso-pharyngeal cancer. The examiner further opined that 
he considered the naso-pharynx to be a part of the 
respiratory tract. (Decision at page 8). One VA examiner 
cited medical literature that noted an increased incidence of 
nasal and naso-pharyngeal cancer in Vietnam Veterans 
(Decision at page 10). A third VA examiner differed in his 
opinion and noted that the etiology of naso-pharyngeal 
carcinoma was not always determined as there was an 
association with Epstein-Barr virus, idiopathy, and smoking 
and/or alcohol, which could be considered carcinogen factors. 
He further stated that there was no medical literature that 
linked naso-pharyngeal carcinoma with Agent Orange (Decision 
at page 10).

VA examiners have reached a different conclusion in this 
appeal after a review of the Veteran's medical records. 
Guerrieri, supra. Because the subsequent VA examiners clearly 
had access to and reviewed all of the relevant medical 
evidence, and commented upon the specific inquiry in this 
appeal (i.e., the etiology of the Veteran's naso-pharyngeal 
cancer) their opinion is more probative than earlier 
excerpted opinions in the April 2008 Board decision. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for naso-pharyngeal carcinoma and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


ORDER

Service connection for naso-pharyngeal carcinoma is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


